DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 1-4 of the remarks, filed 02/04/2021, with respect to claims 26-33 have been fully considered and are persuasive.  The 35 USC 102 rejection of claims 26-29, 31-33 and the 35 USC 103 rejection of claim 30 have been withdrawn. 
Allowable Subject Matter
Claims 1, 3-19 and 21-33 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art of record neither shows nor suggests the combination of structural elements wherein a processor to: receive an impedance measurement of the battery from the impedance measurement circuit; when the impedance measurement of the battery is within a first range, estimate the charge state of the battery based at least in part on the impedance measurement; when the impedance measurement of the battery is within a second range, estimate the charge state of the battery based at least in part on an open circuit voltage (OCV); and provide the charge state to the battery information interface.
Claims 3-11 depend from allowed claim 1 and are therefore also allowed.
With respect to claim 12, the prior art of record neither shows nor suggests the combination of structural elements wherein a processor to: receive the impedance measurement information of the battery using the interface; determine whether the battery is in a first charge state range or a second charge state range by comparison of a battery impedance of the impedance measurement information 
Claims 13-19 and 21 depend from allowed claim 12 and are therefore also allowed.
With respect to claim 22, the prior art of record neither shows nor suggests the combination of method steps of determining an impedance measurement of a battery that maintains a substantially constant voltage during discharge; calculating an estimate of a charge state of the battery according to a charge state range and based on a one-to-one correspondence between the impedance measurement and the charge state of the battery and/or based at least in part on an open circuit voltage (OCV); and generating a message that includes the estimate.
Claims 23-25 depend from allowed claim 22 and are therefore also allowed.
With respect to claim 26, the prior art of record neither shows nor suggests the combination of structural elements comprising the sensor to determine an impedance measurement of the battery that maintains a substantially constant voltage during discharge; and a controller coupled to the sensor, wherein the controller is to: calculate an estimate of a charge state of the battery based on a one-to-one correspondence between the impedance measurement and the charge state of the battery.
Claims 27-33 depend from allowed claim 26 and are therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PUB 2015/0372328 discloses an operation method of fuel cell system and fuel cell 
system.
US PUB 2010/0201320 discloses discharging batteries.
US PUB 2009/0061292 discloses a non-aqueous electrolyte battery and battery pack.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814.  The examiner can normally be reached on M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858